Judgment, Supreme Court, Bronx *318County (Dominic Massaro, J.), rendered March 28, 1988, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree and sentencing him to two concurrent sentences of from 1 to 3 years’ imprisonment, unanimously affirmed.
Defendant’s conviction arises out of a "buy-and-bust” operation at Aqueduct Park in the Bronx. The undercover officer bought heroin from codefendant Nieves and then observed Nieves walk over to defendant and give him a glassine envelope. Defendant was then observed giving a third party a glassine of heroin in exchange for currency. Defendant and Nieves were jointly charged with both sales as well as related possession counts.
Defendant’s claim that the court improperly instructed the jury that a narcotics buyer could be held criminally liable for the conduct of a narcotics seller, which was apparently an unintentional misstatement, is unpreserved for appellate review as no objection was made at the trial level. Defendant’s claims of error on summation and cross-examination are similarly unpreserved. Defendant claims, inter alia, that the prosecutor should not have commented that defendant was an interested witness, and that the police had no motive to lie. If we were to reach these issues in the interest of justice, we would find them to be without merit. Concur—Carro, J. P., Asch, Kassal and Smith, JJ.